
	

113 SRES 217 ATS: Expressing support for designation of October 6, 2013, through October 10, 2013, as American College of Surgeons Days and recognizing the 100th anniversary of the founding of the organization.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 217
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. Kirk (for himself,
			 Mr. Brown, and Mr. Durbin) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Expressing support for designation of
		  October 6, 2013, through October 10, 2013, as American College of
		  Surgeons Days and recognizing the 100th anniversary of the founding of
		  the organization.
	
	
		Whereas the American College of Surgeons is the largest
			 surgical organization in the world and remains steadfast in its mission to
			 improve the care of the surgical patient and to safeguard standards of care in
			 an optimal and ethical practice environment;
		Whereas the American College of Surgeons continues its
			 work into the 21st century to sustain and develop relevant programs that are
			 inspired by quality;
		Whereas the 100th anniversary celebrations serve as a
			 testament that the American College of Surgeons is fulfilling its mission of
			 engaging surgeons as leaders and educators, and developing initiatives that
			 improve surgery and the quality of care for surgical patients;
		Whereas the 2013 American College of Surgeons Clinical
			 Congress is the most prestigious international surgical conference, bringing
			 together thousands of Fellows of the College and other health care
			 professionals who each year rely on the Clinical Congress to learn about the
			 latest surgical advances, practice management methods, and health policy
			 issues; and
		Whereas October 6, 2013, through October 10, 2013, would
			 be appropriate dates to designate as “American College of Surgeons Days” to
			 celebrate the 100th anniversary of the founding of the American College of
			 Surgeons, the achievements of which continue to significantly influence the
			 course of surgery in the United States and around the world, and which was
			 established as an advocate for all surgical patients: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the designation of American
			 College of Surgeons Days;
			(2)recognizes the 100th anniversary of the
			 founding of the American College of Surgeons; and
			(3)recognizes the many important contributions
			 of the American College of Surgeons to the welfare of surgical patients and the
			 health care system of the United States.
			
